BOYD, District Judge.
The Court makes the following:
Findings of Fact
I. The United States Government, through libel proceedings, seized two hundred and eighty-four barrels of dried eggs at Memphis, Tennessee. The question, purely one of fact, is whether or not they are adulterated within the meaning of the Federal Food, Drug and Cosmetic Act, 21 U.S.C.A. § 342(a)(3), and more particularly whether they consist wholly or in part of a decomposed substance.
II. These eggs, the property of claimant Joe Lowe Corporation, were processed at claimant’s plant in San Antonio, Texas.
III. Samples were taken at San Antonio, Texas, and at Memphis, Tennessee, for analysis in Government laboratories and by experts in the employ of the claimant herein.
IV. The United States Government, through its Food and Drug Administration, made numerous tests and experiments to arrive at a basis for standards in the matter of judging dried eggs and detecting decomposition therein. Thus, it was determined that in good, edible, liquid eggs, and in dried eggs made therefrom, the microscopic bacterial count is relatively low; while in eggs which are allowed to undergo souring before drying, such counts greatly increase. Also, it was determined that the amounts of lactic and acetic acids in dried whole eggs made from good, edible liquid eggs are relatively small, with no formic acid; while in eggs which are allowed to undergo souring before drying the amounts of lactic and acetic acids are significantly greater, and substantial amounts of formic acid are found in the dried egg powder made therefrom.
V. From the tests and experiments set out above, it was determined that a sour egg is one which has undergone bacterial deterioration.
VI. From the tests and experiments made by the Food and Drug Administration aforesaid, it was found that lactic acid in good eggs never exceeds fifty milligrams per one hundred grams of dried eggs. It was also found that acetic acid in good eggs never exceeds sixty-five milligrams per one hundred grams of dried eggs. Further, that formic acid is not found at all in good eggs.
VII. From the tests and experiments made by the Food and Drug Administration, it was determined that dried eggs containing more than one hundred million bacteria per gram are sour and contain decomposed substance. It was also established that as a general rule as the bacterial microscopic count increases, there is a corresponding increase in the amount of acid present.
VIII. As a result of the microscopic bacteriological count on samples of the dried eggs in this case, it is found that the eggs contain from one hundred and twenty-two million bacteria per gram to a maximum of four billion, six hundred and ten million bacteria per gram.
IX. As a result of the chemical analysis, of the samples of the dried eggs in this case, it is found that they contain in formic acid from twenty-seven milligrams per one hundred grams to a maximum of one hundred and seven milligrams per one hundred grams; that they contain from sixty-one to one hundred and forty-six milligrams per one hundred grams of acetic acid; and that they contain from eighty-six to six hundred and two milligrams per one hundred grams of lactic acid.
X. The tests relating to the sense of taste and smell, referred to as the organoleptic test, to which the eggs in this case were subjected, establish that the eggs under investigation herein are repulsive and a sour, decomposed product.
XI. The practices and conditions under which the eggs involved herein. were processed were not conducive to the production of a good, wholesome and edible product, but were such that sour or decomposed eggs could be reasonably expected to result. In this connection, eggs, including those under investigation here, on being broken, were accumulated and permitted to remain: in the breaking room at high temperatures, for unreasonable lengths of time before refrigeration. The proof shows also that frozen eggs, from which the eggs in this case were dried, were taken from a warehouse lot which contained a substantial quantity of sour, decomposed eggs.
*663XII. From all of the tests made in this case, and from all the facts and circumstances, the Court finds the eggs herein to be sour and, therefore, to contain a decomposed substance, which renders them unfit for food in any manner.
Conclusions of Law
I. The eggs herein are adulterated within the meaning of the Federal Food, Drug and Cosmetic Act, 21 U.S.C.A. § 342(a) (3), in that same consist wholly or in part of a decomposed substance rendering them unfit for food in any manner.
II. The United States of America is entitled to a decree of condemnation as prayed, with costs.